Citation Nr: 1302636	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-48 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 2007, for the award of service connection for chronic right shoulder sprain.

2.  Entitlement to an effective date earlier than May 22, 2007, for the award of service connection for monostatic benign lesion on right tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to February 1994.  His claims file has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (ROs) in Huntington, West Virginia, and Winston-Salem, North Carolina, respectively.  The Veteran resides in North Carolina, and the RO in Winston-Salem has jurisdiction in this case.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Winston-Salem.  A copy of the hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than May 22, 2007, for the grants of service connection for both right shoulder and right tibia disabilities. 

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, a claim for disability compensation was received within one year after separation from service, the effective date of entitlement is the day following separation; otherwise, at the earliest, it is the date of receipt of the eventual claim.  38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the Department.  38 U.S.C.A. § 5101(a).  A claim is a formal or an informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).   Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. An informal claim, however, must identify the benefit sought.  38 C.F.R. § 3.155(a). 

In certain instances, the date of outpatient or hospital treatment or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.  However, a report of medical evaluation or treatment cannot serve as an implied claim for service connection, instead, only as an implied claim for an increased rating for a disability already service connected. Id.  

The Veteran's grant of service connection for right shoulder and right tibia disabilities is assigned effective from May 22, 2007, the date of receipt of the Veteran's claim.  However, the Veteran asserts that he initially filed service connection claims for those disabilities much earlier.  Specifically, he maintains that during service, beginning in 1991, he filed service connection claims for right shoulder and right tibia disabilities while receiving medical treatment for those disabilities at Fitzsimons Army Medical Center Hospital.  

The current record does not contain any claims, formal or informal, prior to May 22, 2007.  Notably however, the Veteran testified that when he initially filed his service connection claims in 1991, he also submitted a claim with the Vocational Rehabilitation program and the current claims file contains an October 1993 rating decision which denied eligibility for vocational rehabilitation.  Notably, the actual vocational rehabilitation file has not yet been associated with his claims file and may contain evidence relevant to the earlier effective date claims on appeal.  VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA vocational rehabilitation records.  Therefore, a remand is required so that his vocational rehabilitation file can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records pertaining to the Veteran's application for participation in the VA Vocational Rehabilitation program sometime between 1991 and 1993.  See October 1993 rating decision.

2.  After the vocational rehabilitation file has been associated with the claims file and any other necessary development has been accomplished, readjudicate the Veteran's earlier effective date claims on appeal.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


